Citation Nr: 9906652	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran timely applied for waiver of recovery of 
an overpayment of 38 U.S.C.A. Chapter 30 educational 
assistance in the amount of $1,889.45. 

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1987 to 
January 1991.  

This matter arises from an August 1996 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma, Regional Office 
(RO).  Therein, it was held that the veteran had not timely 
applied for waiver of recovery of an overpayment of Chapter 
30 educational assistance in the amount of $1,889.45.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran was paid educational assistance pursuant to 
the provisions of 38 U.S.C.A. Chapter 30 in the monthly 
amount of $488 from January 12, 1995, to May 28, 1995, based 
upon an enrollment certification received from Chabot 
College.

2.  In May 1995, Chabot College informed VA that the veteran 
had withdrawn from all classes effective May 6, 1995; because 
the veteran did not submit mitigating circumstances 
surrounding his withdrawal, his educational assistance was 
terminated retroactively, effective January 12, 1995, and the 
overpayment at issue ensued.

3.  By letter dated July 7, 1995, VA informed the veteran 
that his educational assistance had been terminated 
retroactively, effective January 12, 1995; this letter made 
no reference to the veteran's right to request a waiver of 
recovery of any overpayment created thereby.  

4.  The veteran's request for waiver of recovery of the 
overpayment of Chapter 30 educational assistance in the 
amount of $1,889.45 was first received by VA on June 10, 
1996.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of 38 U.S.C.A. Chapter 30 educational assistance 
in the amount of $1,889.45, was timely received.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran attended Chabot College during the spring 1995 
semester beginning January 12th of that year.  However, he 
withdrew from all classes prior to the end of the semester, 
and offered no explanation regarding the withdrawal.  Because 
of this, the RO terminated the veteran's educational 
assistance retroactively beginning the first day of the 
school semester; an overpayment of $1,889.45 was created.  

The veteran was notified by VA letter dated July 7, 1995, 
that his benefits had been terminated retroactively, that he 
had a certain period of time in which to explain the reasons 
surrounding his withdrawal from school, and that he had the 
right to appeal the termination.  However, the record does 
not indicate that the veteran was informed of his right to 
request a waiver of recovery of the overpayment  that had 
been created.  

On June 10, 1996, VA received the veteran's request for 
waiver of recovery of the overpayment of Chapter 30 
educational assistance.  This was denied as untimely.  

An application for waiver of recovery of an overpayment of 
any monetary benefit will be considered only if received 
within 180 days following the date of notice of indebtedness 
by the VA to the debtor.  ...The Secretary shall include in the 
notification to the payee a statement of the right of the 
payee to submit an application for a waiver under this 
subsection and a description of the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a) (emphasis added).  In 
the instant case, although the RO notified the veteran that 
his educational assistance had been terminated retroactively 
effective January 12, 1995, there is no indication that the 
veteran was ever notified of his right to request a waiver of 
recovery of the ensuing indebtedness.  As such, the 
prerequisite necessary to the inception of the tolling of the 
180-day time limit cannot be assumed to have occurred.  
Accordingly, the veteran's waiver request received by VA in 
June 1996 must be deemed as timely submitted.  See 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  In arriving at its 
decision in this regard, the Board has resolved all doubt in 
favor of the appellant.  See 38 U.S.C.A. § 5107(b).  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of Chapter 30 educational assistance in the 
amount of $1,889.45 was timely submitted.  To this extent, 
the benefit sought on appeal is granted.  


REMAND

In light of the above decision that the appellant's request 
for waiver of recovery of the overpayment at issue was timely 
submitted, the question of waiver of recovery of the 
indebtedness should be reviewed by the RO on the merits.  As 
the COWC did not consider the veteran's waiver request on the 
merits, the appellant's procedural rights in this matter 
could potentially be compromised if the Board were to proceed 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the RO should take whatever action is 
deemed necessary to adjudicate the veteran's waiver request 
on the merits.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The appellant's request for waiver of 
recovery of his educational assistance 
overpayment should be reviewed by the 
COWC.  All additional information deemed 
necessary to the disposition of the 
veteran's claim should be acquired.  This 
should include an updated financial 
status report; the veteran is advised 
that his failure to submit any 
information requested may adversely 
affect his appeal.

2.  Thereafter, the RO should 
readjudicate the claim for waiver of 
recovery of the overpayment of Chapter 30 
educational assistance with specific 
consideration given to the provisions of 
38 C.F.R. § 1.963 and 1.965 (1998).  If 
the decision, either in whole or in part, 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case; he should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.   The purpose of this REMAND is to ensure that 
the appellant is accorded due process of law.  The Board 
intimates no opinion as to the disposition warranted 
regarding the matter at issue pending completion of the 
requested action.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

